                         FREEMAN, NOOTER & GINSBERG
                                        ATTORNEYS AT LAW

LOUIS M. FREEMAN                                                              75 MAIDEN LANE
THOMAS H. NOOTER*                                                                SUITE 503



                    MEMO ENDORSED
LEE A. GINSBERG                                                             NEW YORK, N.Y. 10038
    ______                                                                         ______

NADJIA LIMANI                                                                (212) 608-0808
OF COUNSEL                                                              TELECOPIER (212) 962-9696

CHARLENE RAMOS
OFFICE MANAGER

                                        February 20, 2020         USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
Honorable Valerie E. Caproni
                                                                  DATE FILED: 2/20/2020
United States District Judge
United States Courthouse
40 Centre Street
New York, New York 10007

                             Re: United States v. Ramona Petrova
                                      19 Cr. 376 (VEC)

Dear Judge Caproni:

        Your Honor set sentencing in the above matter for February 27, 2020 at 3 pm. My client
informed me that her close family friend and employer is scheduled for an operation that day and
Ms. Petrova=s father, who is also close with the family friend will be with her at the hospital.
Both of those individuals intended on appearing in court on the date of the sentencing, which had
originally been scheduled for April 2020. In order to allow her friend and father to attend her
sentencing we respectfully request that you adjourn the sentence to a date during the week of
March 10th, which is convenient to the court. The government has no objection.
        Thank you for your attention to this request.
                                                            Respectfully,

                                                            /S/ Lee Ginsberg
                                                            Lee Ginsberg

                                                                 Application GRANTED.
cc: Louis A. Pellegrino, Esq. AUSA (By ECF and email)
                                                                 Sentencing is adjourned to
                                                                 March 12, 2020, at 2:00 p.m.
                                                                 SO ORDERED.



                                                                                               2/20/2020
                                                                 HON. VALERIE CAPRONI
                                                                 UNITED STATES DISTRICT JUDGE
